 BURGER BOY FOOD-O-RAMA477his normal earningsof a forty hour week. Thisnot to exceedtwo (2) in anyone year.Any employee excused, before noon, from further jury duty for theday shall report for work for the remainder of the day.DEATH IN FAMILYIn the event of death in the immediate family of any employee having sixtyor more days service, the employer agrees to pay a days' pay for each day ofabsence up to a maximum of three days, to be counted from the day of deathof the employee's relative.Payments to the employee hereunder will be basedon the days the employee would have worked under his regular schedule duringsuch period.The immediate family shall be considered to include any of thefollowing:wife, son, daughter, mother, father,sister,brother.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL, if requested by Local Union 1469, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, to do so, sign a written contract incor-porating the terms of the agreement reached on May 18, 1964, with that Union,said contract to be retroactive to April 27, 1964, and WE WILL make whole ouremployees for any losses suffered by reason of our refusal to execute the con-tract.If no such request is made, we will, upon request,bargain collectivelywith that Union for the unit described herein with respect to rates of pay,wages, hours of work, and other terms and conditions of employment and, ifan understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees at our Charlotte,North Caro-lina, plant,including leadmen,but excluding office clerical employees, salesemployees,professional and technical employees and guards and supervisorsas defined in the Act.WE WILL NOT,in any like or related manner,interfere with, restrain,or coerceemployees in the exercise of rights guaranteed them in Section7 of the Act.HUTTIG SASH AND DOOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Renresentative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina, TelephoneNo. 723-2911,if they have any question concerning this notice or compliance withits provisions.B.B.S.A., Inc., d/b/a Burger Boy Food-O-RamaandUnited StoreEmployees Union,Local#347, Retail,Wholesale and Depart-ment Store Union,AFL-CIO.Case No. 9-CA-3244?.March 9,1965DECISION AND ORDEROn December 31, 1964, Trial Examiner Thomas A. Ricci issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-151 NLRB No. 58. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includ-ing the exceptions and brief, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.'ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder, the Order recommended by the Trial Examiner and ordersthat Respondent, B.B.S.A., Inc., d/b/a Burger Boy Food-O-Rama,itsofficers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, with thefollowing addition :Add the following as paragraph 2(c), the present paragraphs2(c), 2(d), and 2(e) being consecutively relettered :"(c) Notify Stephen Stogden if presently serving in the ArmedForces of the United States of his right to full reinstatement uponapplication in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."iWe agree with the Trial Examiner that the Respondent had knowledge of Stogden'sunion activity before his discharge.However, in addition to the reasons set forth inthe Trial Examiner's Decision,we rely on the testimony of Pullin that before Stogden wasfiredTuggle said that he "already knew that Stogden had started the Union .. .[and] . . . he was the promoter of the Union at Burger Boy." Pullin on cross-examination clearly and unequivocally stated that the conversation did not take placeafter the discharge.Although Tuggle denied having made such a statement and theTrial Examiner made no finding in this regard, he has fully credited Pullin in otherrespects and has generally disci edited Tuggle's testimony.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial ExaminerThomas A. Ricci on November 5 and 6, 1964, at Charleston, West Virginia, on,complaint issued by the General Counsel against B.B.S A,Inc., d/b/a Burger BoyFood-O-Rama, herein called the Respondent or the Company.The issue litigatedwas whether the Respondent violated Section 8(a)(1), (3),and (5)of the Act.Abrief was filed after the close of the hearing by the Respondent. BURGERBOY FOOD-O-RAMA479Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTB.B.S.A., Inc., a West Virginia corporation, does business as "Burger Boy Food-O-Rama," and is engaged in the retail restaurant business at St. Albans, West Virginia.B.B.P., Inc., is also a corporation doing business as Burger Boy Food-O-Rama, oper-ating a restaurant business in Parkersburg, West Virginia.B.B.H.E., Inc., B.B.H.C.,Inc., and B.B.H.W., Inc., are also corporations doing business as "Burger Boy Food-O-Rama," with restaurant businesses in and about the city of Huntington, West Vir-ginia.Each of these corporations, plus 13 others in West Virginia and Ohio, andtheRespondent are affiliated businesses with common officers, stock ownership,directors, and operators, and constitute a single integrated enterprise.The saiddirectors and officers formulate and administer a common labor relations policy forall of these corporations, affecting the employees of all.Food and Fixture Co., ofOhio, and Ohio corporation, does all of the bookkeeping, payrolls, accounting, andnecessary clerical work for all these corporations and controls their overall supervi-sion.The principal offices and the chief place of business for all the aforesaid cor-porations are at 619 Harrisburg Pike, Columbus, Ohio. James Mearis general man-ager in charge of the restaurant operations of all these corporations and his salaryis paid by Food and Fixture Co., of Ohio; Burger Boy Drive-In, Inc., and Ohio cor-poration, the capital stock of which is owned by Roy Tuggle, furnishes supplies tothe other said corporations; Green Gables, Inc., an Ohio corporation, the capital ofwhich is owned by Milton Lustnaer, furnishes supplies to the other said corporations.Roy Tuggle is president and Milton Lustnaer is secretary-treasurer of each of theaforesaid corporations.During the past 12 months, a representative period, in the course and conduct oftheir business operations, Respondent and the other said corporations sold, at retail,food and beverages the gross value of which exceeded $500,000.During the sameperiod the Respondent had a direct inflow of products in interstate commerce valuedin excess of $5,000 which was shipped directly to it in the State of West Virginiafrom points outside the State of West Virginia. I find that the Respondent is anemployer as defined in Section 2(2) of the Act, that it is engaged in commerce andin operations affecting commerce as defined in Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Store Employees Union, Local # 347, Retail, Wholesale, and DepartmentStore Union, AFL-CIO, herein called the Union, is a labor organization as definedin Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesAt this one location (St. Albans, West Virginia) of the many restaurants operatedby this chain, there were employed during June 1964 about 25 employees. In thelatter part of the month, with Stephen Stogden taking the leading and most activerole in solicitation, there developed sentiment among the employees to be repre-sented in collective bargaining by Local 347, the Union which later filed the charge.By June 29, approximately 17 employees had signed cards authorizing the Union tobargain on their behalf, and the following day Jack Brooks, special representative ofthe Union, demanded recognition and bargaining rights of the restaurant manager.The Respondent did not recognize the Union as requested.The next day, July 1,Stogden was discharged.The complaint alleges that the Respondent's failure toextend recognition upon request constituted a bad-faith refusal to bargain in viola-tion of Section 8(a)(5) of the Act. It also alleges that Stogden was dismissedbecause of his attempt to bring a union into the store.In defense the Respondent asserts that Stogden was released for cause unrelatedto any union activities.As to the refusal to bargain, the principal contention of theCompany is that it has not been proved that on the critical date the Union in factrepresented a majority of the employees in an appropriate unit.At the hearingthe company manager, as a witness, also claimed at times that there had never beena demand for recognition; inconsistently he also admitted that Brooks did clearlyask for recognition and bargaining. 480DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.Appropriate unitThe complaint describes the appropriate unit in this case as "all employees of theRespondent at its St. Albans" restaurant, excluding office clericals, guards, profes-sional employees, and supervisors. It further alleges that on June 30 a majority ofsuch employees had authorized the Union to act as their bargaining agent. In itsanswer the Respondent denies that the unit so described is appropriate for bargain-ing purposes, and disclaims any knowledge of representative strength.For the purpose of establishing definitely how many and which individual employ-eeswere included in this unit at the time, the General Counsel called upon theRespondent at the start of the hearing to produce its pertinent employment records.The Respondent did not do so.All parties then stipulated that "all the employeesemployed at the Respondent's restaurant in St. Albans, West Virginia," constitute anappropriate bargaining unit.They also stipulated,in haec veiba,that "on June 30,1964, there were twenty-three employees employed by the Respondent at its restau-rant in St. Albans, West Virginia, give or take one or two."On the second day of the hearing, the Respondent called to the stand one of thetwo assistant managers of the restaurant, Roy Tuggle, and through him attemptedto place into evidence a two-sheet document on which were listed a number ofnames with certain dates set next to each.Tuggle said he had never seen thesepapers before, and that, judging from some of the names he saw, he believed it wasa list of employees of the restaurant. It was apparent that the two sheets containedinformation someone had extracted from the Company's regular office employmentrecords.On the basis of such testimony by the witness Respondent's counsel offeredthese papers as authentic proof of the payroll records for June 30, 1964, the GeneralCounsel objected on the grounds that it was secondary evidence, and the documentswere rejected.Seemingly reading from these, counsel for the Respondent thencalled off 56names, andasked Tuggle, as to each, whether such person had beenan employee of this restaurant on June 30, the critical date when the demand forbargaining and the Company's refusal are said to have occurred.Hesitating attimes, Tuggle replied as to 33 that they had been employed, as to 15 that they hadnot, and as to 9 that he could not remember.On the basis of the parties' stipulation I find that all employees of the Respond-ent's St. Albans restaurant, excluding supervisors as defined in the Act, constitute aunit appropriate for purposes of collective bargaining within the meaning of Section9(b) of the Act.I also find, on the basis of the Respondent's express stipulation with the parties,that on June 30, 1964, there were 25 rank-and-file employees in such bargaining unit.The General Counsel having agreed to the fact that the correct number was "23, giveor take one or two," I must proceed on the basis of 25, for the question of majoritydoes not permit of any approximation or vaguery.Especially must the stipulationbe so read, favorably to the Respondent, because a principal issue is whether theUnion was in fact authorized by a majority of the employees involved.As to theoral testimony of Assistant Manager Tuggle, haphazardly suggesting that there thenwere a total of 33 employees,it isdifficult to understand what the Respondent soughtto achieve by his uncertain recollection.No effort was made to retract the factualstipulation.By the time the General Counsel had concluded his case-in-chief, itwas clear to the Respondent that the Government rested its case upon the interplaybetween the 17 authorization cards received in evidence and the stipulation whichplaced 25 employees in the bargaining unit as a maximum.Conceivably had theRespondent, even at that late stage, produced its employment records there might bereason to consider them as objective and incontrovertible evidence to upset the stipu-lation.It chose instead to offer the secondary statement of an assistant manager,which in the circumstances of this case must be deemed of no probative value.Indeed, the Respondent's failure to produce the employment records necessarily initspossession warrants an inference that had it done so, the records would havetended to support the contention of the General Counsel that the cards he did placein evidence constitute a majority of the employees at work on June 30.1 Signifi-cantly, Tuggle's recollection of those who had been at work included 16 of the per-sons who signed authorization cards; he was not asked in respect to the 17th-Honaker.The stipulation must also be viewed as excluding, from the 25 "employ-' InternationalHod Carriers, Building and Common Laborers' Union of America,Local No. 41 (A. E. Anderson Construction Company),129 NLRB 1447, enfd. 295 F. 2d657 (C.A. 7). BURGER BOY FOOD-O-RAMA481ees,"Kincaid,manager, and Tuggle and Hash,assistantmanagers,all three super-visors.In a proceeding of this type it must be assumed the parties meant to usewords as defined in the statute.2.Majority statusStephen Stogden worked at this restaurant several weeks in March or April of1964, left because of the pressure of his schoolwork, and was rehired by ManagerKincaid in mid-May. By early June he became the principal agitator in a unionmovement.He attempted to enlist the aid of the "Bartenders' Employees Union inCincinnati" but failed, and on about June 15 he visited the office of Local 347, whenits agents gave him a number of authorization cards to distribute among the employ-ees.Between that day and June 29 Stogden spoke to most of the employees, tryingto persuade them to sign, and succeeded in obtaining about 12 or 14 signatures.Herman Johnson, another employee, helped him and was instrumental in obtaininga few more. On the evening of June 29, Stogden returned to the Union's office anddelivered 16 authorization cards to Brooks, the special representative; he had pre-viously left the 17th, his own, with the Union.The next morning Brooks calledKincaid on the telephone,said he represented a majority of the employees,offeredto permit the manager to examine them personally,and demanded recognition andbargaining rights.There were received in evidence 17 authorization cards, all dated June 15 throughJune 29, which read as follows:APPLICATIONUNITED STORE EMPLOYEES UNIONLOCAL NO. 347P 0 Box 2751Charleston,W. Va.The undersigned hereby authorizes this Union to represent my interest in col-lective bargaining concerning wages, hours, and working conditions.-----------------------------------------------(Employer'sName)(Employer'sAddress)------------------------------------------------(Employee's Phone No)(Employer's Signature)------------------------------------------------(Employees Street Address)------------------------------------------------(Date)(City and State)Eight employees testified directly that they signed the cards as dated.These were:Edward Fields, Stephen Stogden, William Atkins, S. H. Roberts, RichardSettle,Joseph Pullin, Carl Cobb, and Jerry Turley. In addition, Stogden testified directlyand unequivocally that employeesWilliam Nelson, Donald Honaker, Bill Law,Michael Baker, and Martin Johnsonsignedthe cards received in evidencein conse-quence of his solicitation and inhis presence.Stogden also identified the signed authorization cards of Thomas Shivel, LionelRunyon, and Stephen Swisher as cards he had personally given these employees inthe course of theirdiscussionsabout joining the Union, which he had asked them tosign,and which each had personally returned to him with statements to the effectthat they had decided favorably toward union representation.According to Stogden,whenreturningthe signed card Shivel said "he wanted a union, he didn't like thatkind of stuff [the employment conditions which Stogden sought to correct by unionrepresentation]and I didn't like it either so he signed it, he wanteda union to repre-sent him," and that Shivel also told Stogden when returning the card that he hadsignedit.When Stogden gave a card to Runyon and tried to persuade him to sign,this employee was hesitant and took it home to consider the matter.Later hereturned it to Stogden signed, andsaid"he decided that he wanted to take a chanceon the union." Stogden could not recall exactly whether he had seen Swisher signhis card, he said it "might" have beensigned inhis presence.He also testified thatin their discussions about the Union Swisher had said "he wanted a union and hewas one of the boys supporting it along with quite a few others on the night shift."The foregoing accounts for 16 authorization cards.The 17th is that of employeeEverettWyles.Stogden testified that Johnson, the second most active unionsolici-tor in the store and still an employee at this location at the time of the hearing,gave him the card with the statement that he had given it to Wyles who had returnedit to Johnson signed.Wyles later became assistant manager at another location ofthe Respondent, where he still works.Neither Johnson nor Wyles were called totestify.78 3-13 3-G G-v o f 151-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the circumstances of this case, and on the record in its entirety, there is nomerit in the Respondent's argument that in every instance where the employeeinvolved did not personally appear at the hearing to authenticate his own signature,his card does not suffice to provide he had authorized the Union to act on his behalf.Stogden's testimony was candidly given; his recollection of the activities and con-versations of these and various other employees reflects a coherent and logical story.Where he recalled seeing an employee sign in his presence he said so, where he didnot, or was in doubt, he did not hesitate to admit the fact.And there is no evidenceimpugning Stogden's testimony that the several employees who did not appear inperson at the hearing, told him they had signed when they in fact returned theircards to him.The delivery of the cards to them in the first place, the return of thecards by the same employees to Stogden with the appropriate name written in asa signature, coupled with the expressions of approval of the Union by them at thattime, amply support a finding, which I make, that Nelson, Honacker, Law, Barker,and Johnson in fact signed the cards received in evidence .2The Respondent's criticism of this indirect manner by which the General Counselproved certain employee signatures loses much persuasion for a further reason. Itwas requested by the General Counsel to produce the records of employment, andI several times made clear that there were pertinent facts that could best be estab-lished by such records, but the Respondent chose not to produce them for exami-nation.Undoubtedly the signatures of its employees would appear in its office rec-ords.With the Respondent willfully withholding the best possible evidence of truesignatures, even the secondary evidence as to the signatures of Wyles and Johnsonbecomes acceptable and sufficient in this case. Johnson was an active union propo-nent at the time; he solicited Wyles who returned a signed card to him, so that iteventually found its way into Stogden's possession.To cast doubt on the signatureappearing on Johnson's card, the Respondent called an employee to testify thatJohnson's signature is in fact different from the one appearing on the card.Fromthe Respondent, which has in its possession the primary and unassailable evidenceon these matters, such secondary proof cannot serve to support its assertions.More-over, as will appear in greater detail below, Union Representative Brooks offered toshow all of the cards to the store manager at the very beginning, but Kincaid refusedto look at them.3In further attempt to discredit the cards as adequate proof of majority representa-tive status, the Respondent contends that a number of these employees did not intendto authorize the Union to bargain for them, and that others were not in factemployed on June 29 or 30, when the organizational campaign ended and recogni-tion was demanded.Neither contention is supported by the evidence.The cards,of course, are clear on their face and authorized the Union to act as bargaining agentforthwith and without qualification.A number of employee witnesses, pressed incross-examination,made clear that the conversations timed with execution of thecards dealt with quick representation, and nothing more.The most that counsel forthe Respondent succeeded in eliciting along these lines was a single statement fromone employee, Atkins, that a boy who gave him a card "said it would probably befor the election of the union to vote on it."Against this ambiguous phrase, theclear language of the authorization card, which Atkins did not say he signed withoutreading, must prevail, particularly in the light of the total testimony showing clearlythat the general discussion was about achieving majority strength in the Unionquickly.As to another employee, Cobb, the Respondent produced an affidavit givento company counsel in October, in which Cobb said that when he signed his card"itwas not my intention to authorize the Union to act as my bargaining agent," thathe only wanted an election, and that on June 30, "the Union did not represent me."This belated declaration of a long previous state of mind directly at variance withthe clear written statement signed at the time of the events, cannot serve now retro-actively to belie the unequivocal authorization which Cobb executed on June 27.4That the employees who signed these cards were actually on the payroll at theend of June 1964 is amply shown by their testimony or that of others who workedwith them, as well as by the dates appearing on the cards.Moreover, with theexception of one-Honaker-as to whose employment no direct question was raised,Tuggle, the assistant manager, recalled they had all been employed at that time.Roberts, who signed a card dated June 25, vacillated concerning his initial hiring.Peterson Brothers,Inc,144NLRB 679.See footnote 14FxnteyPark Dairy Co , d/b/a Country LaneFood Store,142 NLRB 683. BURGERBOY FOOD-O-RAMA483He said he was an employee when he signed and that he "started toward the last ofJune."Askedby Respondent's counsel could it have been as late asJuly 7, hereplied it could not.I find that on June 30, 1964,17 employees included in the appropriate bargainingunit had authorized the Union to represent them in collective bargaining.As therewere at that time 25 employees included in the bargaining unit, I also find that onJune 30, 1964, and at all times since,the Union was and has been the exclusive rep-resentative of all the employees in the aforesaid bargaining unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.3.Demand and refusalBy June 29 Stogden had placed the 17 authorization cards in the hands of UnionRepresentative Brooks.On the morning of the 30th, Brooks called Manager Kin-caid and demanded recognition.On the evening of July 1, the next day, Stogdenwas discharged and went to the Union to complain. On July 2 Brooks called Kincaidagain, this time to repeat his demand for recognition and to attempt to prevail uponthemanager to reinstate Stogden.There was a third conversation later the sameday, when Kincaid called back and spoke to Spencer, the union secretary-treasurer.The General Counsel contends that the testimony as to these three talks reveals thedemand for recognition, the refusal by the Respondent, and its illegal motivation, orbad faith.There is a direct conflict between the stories of Kincaid and those ofBrooks and Spencer.Brooks said that in the first talk he told Kincaid that the Union represented amajority of the employees, that he was calling to "ask him for recognition and bar-gaining rights," that he [Brooks] would "be more than willing to let him check theapplications if he desired," that Kincaid first said "he would be very happy to checkthem," but when Brooks offered to bring them down for that purpose, Kincaid saidhe was too busy then. Brooks also quoted Kincaid as saying he could not checkthe cards that afternoon because he "would have to check with Columbus," butwould call back, and "that the store in St Albans was new; that they intended tohave a union later on, but at the present time they were new and a non-profit organi-zation, that he just did not believe that they could recognize a union at that time."Columbus is the Respondent's central office.Kincaid did not call Brooks as promised, and on the morning of July 2 Brookscalled him instead.He started by asserting that Stogden had been dischargedbecause of his union activities, and asked Kincaid to reinstate him on pain of unfairlabor practice charges.Again Kincaid said he must "check with Columbus."Brooks went on to repeat his demand for recognition and bargaining rights, andthe manager again said he must call Columbus, and would call Brooks back.Kin-caid refused to return Stogden to work and said he was an "undesirable" employee.About 5 p.m. that same day Kincaid called the union office and reached Spencerinstead of Brooks.Spencer's version of this conversation is that Kincaid said hewould not reinstate the employee because he was "undesirable." Spencer askedKincaid whether he would recognize the Union, and Kincaid replied "that we couldpicket the place, we could do anything we wanted to do they were not going to havea union and they would close it down first and he would fire everybody who signedup for the Union. I told him that this would definitely mean unfair labor practices,illegal, and he said it didn't make any difference, we could do anything we wanted todo they wouldnot go alongwith the Union."Testifying first on direct examination for the Respondent, Kincaid gave a versionof these three telephone talks which, in its most essential element, is in direct conflictwith his admissions on cross-examination.He started by saying that in his first callBrooks said only that the boys had been to see him and "want to organize a union,"and that he rpelied: "I will have to check with Columbus or some other officialbecause I don't have the say so in this."Kincaid flatly denied that the union agentsaid anything about representing a majority, or made any claim for recognition orbargaining.He did recall, however, that Brooks said he had authorization cards,offered to show them personally to the manager, but that he refused because hewould have no time that afternoon.Continuing to the second conversation, Kincaid said the first thing Brooks askedwas why had Kincaid not called back as he had promised, and that he excusedhimself on the grounds lie had been too busy to call Columbus. Brooks went on toask had Stogden been discharged for union activity and Kincaid denied itKincaidwent on to relate that although Brooks did not ask him to check on anything, "ItoldMr. Brooks that I would definitely find out something and call him back." 484DECISIONSOr NATIONALLABOR RELATIONS BOARDAgain Kincaid insisted that Brooks said nothing about representing a majority ofthe employees, or request recognition or bargaining privileges.Kincaid also recalled having telephoned Spencer that same evening, and testifiedthat all that took place in that conversation was that Spencer asked had he firedStogden, that he answered yes, because the man was undesirable and slow, thatSpencer again requested Stogden be reinstated, and that Kincaid refused to do so.Once again, Kincaid denied that Spencer claimed majority, or demanded recognitionand bargaining.As to all of these conversations, Kincaid also denied having said, as Brooks andSpencer testified, that the store was new, that it was nonprofit, that he would not havea union in the place, that he would close it before dealing with the Union, or dis-charge employees at all.After Kincaid had passed on to the subject of Stogden's discharge, the GeneralCounsel started to cross-examine on why he told Brooks he would check withColumbus if the fact was, as Kincaid still persisted at that moment, that Brookshad not asked him to do anything.Kincaid answered: ". . . union coming in and Iwanted to just find out about it." Slowly the truth began to come out of him.TRIAL EXAMINER: That's right.Well, when you said to Mr. Kincaid [sic]that you would call Columbus and ask them what you were supposed to do, hadBrooks asked you to do anything?The WITNESS: No.TRIAL EXAMINER: Did he explain anything to you as to why he called you9The WITNESS: No.TRIAL EXAMINER: He just called and said some of your boys have been uphere to organize the union, is that it?The WITNESS: Right.TRIAL EXAMINER: And did he then go on to say anything else as to why hehad called to tell you this?The WITNESS: He was wondering if I would recognize him and I said, "Ican't do that."TRIAL EXAMINER: Well, how did he say this?The WITNESS: "Would you recognize us?" And I said, "No, I don't have theauthority to."You see, I have to check on it, find out something about it.Despite this direct admission of the Union's demand and of the manager's refusal,Kincaid later responded as follows to questioning by the Union's representative:Q. And did you say that you refused to recognize the union, you told Brooksyou couldn't do it?A. I didn't say I refused.*****Q. Did Brooks ask you for recognition for ourunion ina telephone conver-sation?*******A. No, he didn't ask me to recognize him.Q. He just called you up to tell you that some of the boys wanteda union?A. That's right.Kincaid closed his testimony with the following:Q. [Mr. Spencer.]Will you tell me why you made the phone call and whatyou said to me?Mr. HOLROYD: I object to why he made it. Now he may answer what hesaid, but not why he made it.TRIAL EXAMINER' Overruled.Pleasemake it more concise and on theobjection, why did you call Brooks back, because you called to speak to Brooksand you got Spencer right?The WITNESS: Right.TRIAL EXAMINER: Why did you call him back?The WITNESS: Because Mr. Brooks-called Mr. Brooks back to let him knowwhat I found out.TRIAL EXAMINER' What had you found out?TRIAL EXAMINER'Why did you call him, you didn't call him to let him knowwhat you found out; are you telling us you called him to let him know you hadnot found out anything?The WITNESS: That's right. BURGER BOYFOOD-O-RAMA485I credit the testimony of Brooks and Spencer as against that of KincaidApartfrom the inherent implausibility, indeed incredibility of some of the things Kincaidsaid, his reversal,and then reversal of his own testimony,serve to discredit himentirely.This was not an incidental or minor aspect of his story; whether or notthere was a demand and refusal went to the heart of the case and of his testimony.Itmatters not whether he did or did not "check with higher officials" of the Respond-ent, as he said he was going to do, although his denial is highly suspect.Hisdemeanor left much to be desired,and his at times incoherent and illogical storycannot serve to offset the direct, corroborative, and understandable recollections ofthe union agents.Their testimony is also consistent with the other objective factsappearing in the record.I find, as Brooks testified,that on June 30, 1964, the Union advised the Respond-ent that it represented a majority of the employees in the appropriate bargainingunit and that through its manager the Respondent refused to extend recognition to it.The reason for this refusal to bargain is convincingly revealed in the credited testi-mony of both Brooks and Spencer as to what Kincaid said when he refused.Whenhe refused Brooks' request for bargaining the manager simply said the Company"did not believe that they could recognize a union at that time."When he refusedthe same request voiced by Spencer, Kincaid said for all he cared the Union couldpicket the place, do anything it wished, the Respondent was simply "not going tohave a union," and that it would first shut down the operation and discharge everyemployee who had signed a union card.With this as the admitted attitude of theRespondent at the very time of the demand,it follows, as alleged in the complaint,that the Respondent rejected the basic principle of the statute and was determined todeny recognition to the Union,despite the mandate of Section 8(a) (5), withoutregard to any other consideration.This was an attitude of bad faith, and I find thatby refusing to bargain with the Union as requested,the Respondent violated Section8(a) (5) of the Act.B. The discharge of Stephen StogdenIn the evening of July 1, the day after Brooks first called Manager Kincaid todemand recognition,Stogden went to the restaurant at 8 or 9 o'clock, although hewas off duty.This is a place where young people congregate for hamburgers andfrench fries;the food is sold over the counter and the customers sit at tables to eat.As Stogden testified:"All of the teenagers made sort of a hangout around St.Albans, you know, all of your friends are down there so you go down there." Attimes employees are sent out to the table areas to clean up, or to mop the floors andsidewalks if milkshakes or other food is spilled.When Stogden arrived,Pullin,an employee,was near the tables and the two spokebriefly.AssistantManager Tuggle saw them and called Pullin in to his counterwork station.A little while later Turley, another employee, found himself near thetables and asked Stogden for a cigarette.The two spoke a while and Tuggle, whowas passing by, invited Stogden to the back of the store,and discharged him.Thereis no significant disagreement as to what brief conversation there was.Stogden saidTuggle simply told him "pick up your check tomorrow, we won't need you anymore," and when the employee asked why, he was told "because you wanted to chit-chat too much."According to Tuggle he said:"I am going to have to let you gobecause I just can't keep this up, bothering the employees when you are working.Now, it's your day off and you are here bothering them. I just can't put up with itany longer."All that Kincaid said when Brooks and Spencer asked why Stogden had beenreleased was that he was undesirable and slow.At the hearing Tuggle and Kincaidseemed to merge two reasons-that Stogden"loafed," or was slow, and that heengaged others in conversation when they should be working.The two managersalso did not seem to agree as witnesses on who had decided the matter.Tuggle gavea clear impression that he made up his mind on the spot when he saw Stogden talkingto Turley.Atone point in his testimony Kincaid said he had influenced the decision.His lawyer asked him, "Did you have another man trained when you did fire him?"and he answered, "Yes, I did."Certain facts that must be deemed pertinent to the question of motivation areclear on the record. Stogden was fired summarily without advance notice.Thereis no contradiction of his flat statement that he had never been warned of discharge,despiteKincaid's admission that it is his "habit"to give employees prior warningbefore he discharges them.Stogden was the most active of the employees in solicit-ing union signature cards.And thetiming of this discharge,comingthe very dayafter the Union's claim for recognition,stands stark on the record. 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe managers denied any knowledge of union activities before June 30, and par-ticularly of any activity by Stogden before he was released.And Stogden admittedthat although he spoke to many employees on the premises on many occasions, hewas careful always to hide his doings frommanagement.There is some evidence,nevertheless, that the Respondent knew of the organizational efforts during June, andthat Tuggle learned of them before releasing Stogden.At one point of his testi-mony, Hash, the day assistant manager, said he learned "they were trying to start aunion there . . . middle of June, first of June."And Tuggle whose testimony was,confused, told of Kincaid advising of his telephone conversation with Brooks thesame day it occurred, and that "he was supposed to call him back later" after speak-ing to Columbus.In any event, thereis revealingtestimony in what Kincaid said to Stogden the dayafter the dismissal, when the employee returned to the place for his final check.Tuggle paid him off, and Stogden thought the amount was short. After telling Stogdenthat his final check was not in error, Kincaid, according to the employee's testimony,... told me to come over to the corner, that he wanted to talk to me. Then heasked me questions about the Union and wanted to know if I knew Mr. Spencervery well, if I could trust him.And I said I thought I could and then I told him why I wanted a Unionbecause of the working conditions and all and then he said, "Well, you know,when this doesn't go through these boys are going to lose their job and they'regoing to hang you to a tree."I didn't make any comment and then he told me that we could picket theplace or close-No, he said we could picket it or anything we wanted to, thathe would close the shop down before he would leta union go inand he saidthey wouldn't allow it.Kincaid denied having said any of these things to Stogden. In view of the charac-ter of Kincaid's total testimony in this case, and considering also the demeanor ofthe two witnesses at the hearing, I credit Stogden and find that the manager spokeas setout above.Against all the foregoing the Respondent asserts as an affirmative defense thatStogden was released because he was "undesirable," and explained the term in thesense of his having been too slow and predisposed to excessive talking during work-ing hours.The record shows again and again that hustling the boys alone, stayingon top of them with constant admonitions to keep moving, and even a certain amountof yelling (including a cussing habit by Assistant Manager Tuggle) are the order ofthe day at this hamburger eatery.An employee witness even saidifanemployeedoes not rush "he usually gets fired." It is equally clear, however, that the continu-ous pep talks used by the managers to keep things going were applied indiscriminatelyto all of the employees.The manager is always saying "hurry up," according toone employee.Tuggle said he always tells the boys "come on, boys, let's move,"and added he used to say this "more frequently" to Stogden.While stressing,through its witnesses, that a basic reason for the discharge was simply that Stogdenwas "slow," the assistant manager, who said it was he who made the decision, seemedto say, instead, that it was quite a different reason.He denied knowing that theemployees were talking about the Union late in June, when he said he noticed morecongregating about and more "chit-chat."He said, "... it's nothing rare to-forthe boys downstairs when they are getting ready to come up on counter, ready to goto work to talk, see, but it just ... it always seems Steve was in the middle of it, see,and I think Steve was popular around there .... He always seemed to be leadingthem on, if you know what I am trying to say."However, one incident that occurred the very evening before the discharge, in factduring the last shift Stogden was permitted to work, suggests very strongly thatTuggle knew what the subject of so much "chit-chat" wasTuggle said he sawStogden in the basement talking to four of the men in a corner, and said to him,"My daddy said let's not get into something you can't get out of it "At the hearinghe explained this as a friendly warning to employees "slacking up" on work; but toStogden at the time, when the employee asked what Tuggle meant by the ambiguousphrase, he answered cryptically: "You know what I mean." There is a like frailtyin the testimony of Manager Kincaid, who first said he never "reprimanded" theman, and later, in an attempt to avoid the adverse implication arising from a dis-charge without advance warning, added that any statementto anemployee that he"should do his job right" ought to be taken as a discharge warning.Even assuming no sufficient direct evidence of company knowledge about Stog-den's union activity before his discharge, I find that the managers did know or believehim to be the ringleader in solicitation of cards.Kincaid's statementto him the BURGER BOY FOOD-O-RAMA487very day after the dismissal, that he would not have a union in the plant, and thatonce the union campaign had failed to "go through" the boys would be fired, andin consequence "hang" Stogden to a tree, permits of no other conclusion.On thebasis of the entire record, and particularly the facts that Stogden was not personallywarned of discharge in advance, that his dismissal followed immediately upon thedemand for recognition, that Kincaid virtually admitted an illegal objective, and thatthe Respondent'sbasic antiunionpolicy is strongly shown in thereasons it gave forrefusing to bargain with the Union at all, I conclude that the preponderance of thesubstantial evidence as a whole supports the complaint allegation. I find that theRespondent discharged Stogden on July 1, 1964, because of his union activity andthereby violated Section 8(a) (1) and (3) of the Act.5I also find that by Manager Kincaid's statements to Stogden that employees wouldlose thir jobs for having joined the Union, and that he would close the restaurantrather than recognize a union, the Respondent restrained and coerced the employeesin their right to self-organization and thereby violated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent set out in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has committed certain unfair labor practices, Ishall recommend that it be ordered to cease and desist from such conduct and totake certain affirmative action designed to dissipate the effect thereof.Remedialaction for the illegal discharge of Stogden requires that the Respondent reinstate himto his former employment and make him whole for any loss of earnings he mayhave suffered in consequence of the discrimination.The Respondent having refusedto bargain m good faith with the Union, upon request, it must also be ordered to doso, and, if an agreement is reached,signa contract. In view of the nature of theunfair labor practices committed, the commission of similar and other unfair laborpractices reasonablymay be anticipated. I shall therefore recommend that theRespondent be ordered to cease and desist from in any mannerinfringing uponrights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Act2.The Union is a labor organization within themeaning ofSection 2(5) of theAct.3.All employees employed at the Respondent's St. Albans, West Virginia,restau-rant, excluding all supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning ofSection 9(b) of the Act.4.United Store Employees Union, Local $347, Retail, Wholesale and DepartmentStore Union, AFL-CIO, was on June 30, 1964, and atall times sincehas been theexclusive representative of all employees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.5.By refusing to recognize and bargain with the Union as the representative ofthe employees in the aforesaid unit the Respondent has engagedin and is engagingin unfair labor practices within the meaning of Section 8(a) (5) of the Act.6.By discharging Stephen Stogden the Respondent has engagedin and is engag-ing in unfair labor practices within the meaning of Section 8(a)(3) of the Act.7.By the foregoing conduct, by threatening to discharge employees because of theirunion activities, and by threatening to close the place of business rather than recognizea union, the Respondent has interfered with, restrained, and coerced employees intheir rights guaranteed in Section 7 of the Act, and thereby has engagedin and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6 Sometime after the discharge Tuggle is said to have told an employee he knewStogden had started the Union. I need not resolve the testimony relating to this In-cident because it occurred after the discharge, by which time Stogden's union activitiesmust have become common knowledge I do not credit the testimony of Turley thatafter the discharge Tuggle offered him $5 to "whip" Stogden. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, and pursuant to Section 10(c) of the Act, I recommendthat B.B.S.A., Inc., d/b/a Burger Boy Food-O-Rama, St. Albans, West Virginia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, laying off, or otherwise discriminating against employees becauseof their exercise of the right to self-organization or to join labor organizations.(b)Refusing to bargain collectively with United Store Employees Union, Local#347, Retail, Wholesale and Department Store Union, AFL-CIO, as the exclusiverepresentative of all employees in the appropriate unit, with respect to rates of pay,wages, hours of employment, or other conditions of employment.(c)Threatening to discharge its employees because of their union activities, or toclose its place of business rather than recognize a union.(d) In any othei manner interfering with, restraining, or coercing employees inthe exercise of rights to self-organization, to form labor organizations, to join orassist United Store Employees Union, Local # 347, Retail, Wholesale and DepartmentStoreUnion, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection as guaran-teed in Section 7 of the Act, or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon proper request, bargain collectively with United Stores EmployeesUnion, Local #347, Retail, Wholesale and Department Store Union, AFL-CIO, asthe exclusive representative of all employees in the above appropriate unit, and ifan understanding is reached, embody such understanding in a signed agreement.(b)Offer to Stephen Stogden immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges enjoyed, and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him, with interest at the rate of 6percent per annum on any sums due.(c)Preserve and, upon request, make available to the Board or its agent forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze the amountof backpay due under the terms of this Recommended Order.(d) Post at its restaurant in St. Albans, West Virginia, copies of the attachednotice marked "Appendix." 6Copies of said notice, to be furnished by the RegionalDirector for Region 9, shall, after being duly signed by the Respondent's representa-tive, be posted by Respondent immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, orcovered by any othei material.(e)Notify the Regional Director for Region 9, in writing, within 20 days from thedate of this Decision, what steps the Respondent has taken to comply herewith.?"If this Recommended Order be adopted by the Board,the words "a Decision andOrder" shall be substituted for the words"the Recommended Order of a Trial Examiner"in the notice. In the further event that the Board'sOrder be enforced by a decree ofa United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees thatWE WILL NOT discourage membership by any of our employees in UnitedStore Employees Union, Local #347, Retail, Wholesale and Department Store RIO GRANDE VALLEY GAS COMPANY489Union,AFL-CIO,or in any other organization,by discharging,laying off, or inany other manner discriminating against any employees in regard to their hireor tenure of employment,or any other term or condition of employment.WE WILL NOT refuse to bargain collectively with United Store EmployeesUnion,Local#347, Retail,Wholesale and Department Store Union,AFL-CIO,as the exclusive bargaining representative of all employees in the appropriatebargaining unit described below.WE WILL offer Stephen Stogden immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority or otherrights and privileges,and WE WILL make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him.WE WILL,upon proper request,bargain collectively with United Store Employ-ees Union,Local# 347,Retail,Wholesale and Department Store Union, AFL-CIO, asthe exclusive representative of all employees in the bargaining unitdescribed below, and if an agreement is reached,sign such an agreement.Thebargaining unit is:All employees involved at our St.Albans,West Virginia,restaurant,excluding all supervisors as defined in the Act.WE WILL NOT threaten our employees with discharge for joining the Union,or threaten to close the plant in retaliation for union activity,or in any othermanner interfere with, restrain,or coerce our employees in the exercise of theirright to self-organization,to form,join, or assist any labor organization,to bar-gain collectively through representatives of their own choosing,to engage inconcerted activities for the purpose of collective bargaining,or other mutual aidor protection,or to refrain from any or all such activities.All our employees are free to become,or remain,or to refrain from becoming orremaining,members of any labor organization.B.B.S.A., INC., d/b/a BURGER Boy FOOD-O-RAMA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, Room2023,Federal Office Building, 550 Main Street,Cincinnati,Ohio, Telephone No.381-2200,if they have any question concerning this notice or compliance with itsprovisions.Rio GrandeValleyGas CompanyandOil,Chemical and AtomicWorkers International Union,AFL-CIO.CaseNo. 23--CA-1765.March 9, 1965DECISION AND ORDEROn December 22, 1964, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.The Trial Examiner also found thattheRespondent had not engaged in certain other unfair laborpractices alleged in the complaint, and recommended that these151 NLRB No. 59.